Citation Nr: 0922388	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from January 1943 
to August 1945.  He died on August [redacted], 2005.  The appellant 
is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The Veteran died in August 2005.  The death certificate 
lists the causes of death as myocardial infarction, due to 
cardiomyopathy, due to coronary artery disease.  

2.  At the time of his death, the Veteran had the following 
service-connected disabilities:  traumatic lesions, 
cicatricial deformity of brain with cortical atrophy and 
subarachnoid fibrosis with dementia, rated as 100 percent 
disabling; skull defect, parietal and right temporal area 
corrected by tantalum plate, rated as 50 percent disabling; 
and partial facial paralysis, right, residuals, limitation of 
motion, right temporo-mandibular joint, rated as 10 percent 
disabling.  

3.  There is no evidence of myocardial infarction, 
cardiomyopathy, or coronary artery disease (the causes of the 
Veteran's death) during his military service, within one year 
of service, or for many years thereafter.  There also is no 
link between the causes of his death and his military 
service.  

4.  There also is no competent evidence of record that the 
Veteran's service-connected brain, skull, and facial 
paralysis disabilities were a principal or contributory cause 
of his death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or 
materially contributed to, by an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the appellant dated in September 
2005 and March 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the appellant about the information and evidence 
not of record that was necessary to substantiate her claim 
for service connection for cause of death, (2) informing the 
appellant about the information and evidence the VA would 
seek to provide, and (3) informing the appellant about the 
information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

Furthermore, a letter from the RO dated in March 2007 further 
advised the appellant that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, she has received all required notice in this case, such 
that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that an effective date for the award of benefits will 
be assigned if service connection for the cause of the 
Veteran's death is awarded until after the rating decision on 
appeal; thus, there is a timing error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, notice pursuant to Dingess, supra, was provided in 
March 2007, after issuance of the initial unfavorable AOJ 
decision in March 2006.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
September 2005 and March 2007, followed by subsequent notice 
required under Dingess in March 2007, the RO readjudicated 
the claim in two SSOCs dated in May 2007 and January 2008.  
Thus, the timing defect in the notice has been rectified.

With regard to content of VCAA notice for claims for 
Dependency and Indemnity Compensation (DIC) benefits, Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007), requires that 
such a notice letter include 1) a statement of the conditions 
for which a Veteran was service-connected at the time of his 
death, 2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and 3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

Here, the appellant was not provided with this notice.  In 
this regard, in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
VCAA error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the appellant, has the burden of rebutting this 
presumption by showing that the error was not prejudicial to 
the appellant in that it does not affect the essential 
fairness of the adjudication.  See id.  To do this, VA must 
demonstrate that (1) any defect was cured by actual knowledge 
on the part of the claimant (see Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.")); (2) a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to content error of the notice required by Hupp has been 
rebutted by the appellant's actual knowledge of the evidence 
she is required to submit in this case based on the 
statements submitted by her.  Specifically, throughout the 
course of the appeal process, the appellant and her 
representative submitted several lay statements and medical 
information regarding the Veteran's service-connected 
disabilities and their link to his heart disorders, which 
caused his death.  These statements and medical opinions 
indicate the appellant has actual knowledge of the evidence 
required of her to substantiate her service-connection claim 
for cause of the Veteran's death.  See generally Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, under 
Sanders, even though VA may have erred by failing to provide 
Hupp notice, the appellant was afforded a meaningful 
opportunity to participate in the adjudication of her claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), private medical 
records as identified and authorized by the appellant, VA 
treatment records, and death certificate.  The appellant and 
her representative also submitted various lay statements and 
information regarding the link between the Veteran's cause of 
death and his service-connected disabilities.  

The Board acknowledges that VA has not obtained a medical 
opinion with respect to the appellant's claim for service 
connection for the Veteran's cause of death.  In DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal 
Circuit Court held that 38 U.S.C. § 5103A(a) does not always 
require the Secretary to assist the claimant in obtaining a 
medical opinion or examination for a DIC claim, but it does 
require VA to assist a claimant in obtaining such whenever it 
is necessary to substantiate the DIC claim.  The Federal 
Circuit Court added that there was no duty to provide a VA 
opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since 
this provision is explicitly limited to claims for disability 
compensation (service connection), which is defined as a 
monthly payment made by VA to a Veteran, and, therefore, does 
not pertain to a DIC claim.  Id.  But see Wood v. Peake, No. 
07-7174 (Fed. Cir. Mar. 28, 2008) (holding that in the 
context of a DIC claim, the VA must also consider that 38 
U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).  In this case, there is no medical 
evidence in any way implying that the Veteran's service-
connected disorders contributed to the nonservice-connected 
causes of his death, which were clearly listed on his death 
certificate.  Therefore, there is no possibility that a 
medical opinion on this issue would assist the appellant.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the Veteran, with service 
connection determined according to the standards applicable 
to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5(a); 
see 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is 
service connected if the death resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 
38 C.F.R. §§ 3.1(k), 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by use of applicable presumptions, if 
available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

VA considers the Veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  In such case, the physician must 
relate the current condition to the period of service.  
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  

Some chronic diseases, such as cardiovascular-renal disease, 
are presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

In this case, the Veteran died in August 2005.  The death 
certificate lists the primary cause of his death 
as myocardial infarction, due to cardiomyopathy, due to 
coronary artery disease.  None of these disorders were 
service-connected at the time of his death.  However, at the 
time of his death, he had several service-connected 
disabilities.  First, he had traumatic lesions, cicatricial 
deformity of brain with cortical atrophy and subarachnoid 
fibrosis with dementia, rated as 100 percent disabling.  
Second, he was service-connected for skull defect, parietal 
and right temporal area corrected by tantalum plate, rated as 
50 percent disabling.  Third, he was service-connected for 
partial facial paralysis, right, residuals, limitation of 
motion, right temporo-mandibular joint, rated as 10 percent 
disabling.  He also had been in receipt of the Dependents' 
Educational Assistance, in addition to special monthly 
compensation (SMC) based on the criteria of being housebound.  

The appellant asserts that the Veteran's service-connected 
disabilities were, at the very least, contributory causes of 
his death.  She alleges that these service-connected 
disorders caused the myocardial infarction, thereby 
contributing to his death.  See March 2006 notice of 
disagreement (NOD) and December 2006 VA Form 9.

With regard to the Veteran's service-connected brain, skull, 
and facial paralysis disabilities, there is no competent 
evidence of record that these disorders were a principal or a 
contributory cause of his death.  38 C.F.R. § 3.312(a).  
Specifically, the Board finds no competent evidence of a 
nexus between the causes of his death and his period of 
military service or any of his service-connected 
disabilities.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  As to his already service-
connected disabilities, the death certificate does not 
mention these disabilities as either principal or 
contributory causes of his death.  There is no medical 
evidence in the claims file suggesting that the Veteran's 
service-connected disabilities contributed to the causes of 
his death, including his myocardial infarction, despite the 
appellant's lay contentions to the contrary.  In fact, a 
handwritten addendum to a VA extended care report indicated 
that the Veteran's death was not caused, or materially 
hastened, by his service-connected disabilities.  See VA 
extended care report dated from June 2005 to August 2005.  

In making this determination, the Board has reviewed the 
medical evidence immediately preceding the Veteran's death, 
including VA inpatient records dated from April to June 2005 
and in August 2005, and private medical evidence from 
Mountain Care Center for Adult Respite and Enrichment dated 
from May 2004 to June 2005 and The Laurels of Summit Ridge 
dated in June 2005.  Although these records reveal continued 
personal care, treatment, and hospitalization for the 
Veteran's service-connected disabilities, including dementia, 
there is no medical evidence in any of these records 
suggesting that his service-connected disorders were a 
contributory cause of his death.  Further, the Board re-
emphasizes the physician's March 2006 note in the VA extended 
care report indicating that the Veteran's death was not 
caused, or materially hastened, by his service-connected 
disabilities.  

Thus, the evidence fails to show that the Veteran's service-
connected disorders contributed substantially or materially, 
combined, aided, or lent assistance to the cause of his 
death.  38 C.F.R. § 3.312(c).  The Board emphasizes that it 
is insufficient to show these disorders casually shared in 
producing death; rather, it must be shown there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Finally, as to the actual causes of death listed on the 
Veteran's death certificate - myocardial infarction, 
cardiomyopathy, and coronary artery disease - there is no 
evidence of a relationship between these disorders and the 
Veteran's period of military service in the 1940s.  38 C.F.R. 
§ 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  In this regard, STRs are 
negative for any complaint, treatment, or diagnosis of these 
disorders.  In fact, the medical evidence shows the Veteran 
was not diagnosed with any of these disorders until decades 
after his discharge from service.  The Federal Circuit Court 
has determined that such a lapse of time is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection for these disorders may not be established 
based on the presumption of in-service incurrence for a heart 
disorder.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  There also is no evidence of chronicity 
in service or continuity of symptomatology after service.  38 
C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  In any event, 
the appellant does not contend, and evidence does not 
otherwise establish, that the causes of death listed on the 
death certificate began during the Veteran's time in service 
many years ago.

The Board emphasizes that, although the appellant is 
competent to report her observations on the Veteran's medical 
symptoms and discomfort before his death, she is not 
competent to render an etiological opinion as to the medical 
cause(s) of his death, absent evidence showing that she has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for the cause of the Veteran's death is 
denied.   




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


